Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claim 16 specifies computer program instructions which are executed by a processor. The instruction of “constructing a vehicle RNC simulation system configured to simulate an RNC system in a vehicle environment” cannot be executed by a software alone. One or more hardware is required.
Claims 6, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, an A2B channel specified on line 2 is for acceleration data. This channel is for acceleration data only. See Fig. 6. It is improper to state “the A2B channel” on line 6 for the mixed data. The mixed data and the acceleration data cannot be transmitted on the same channel. Claims 14 and 20 include similar limitation as in claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (hereafter Cai; WO-2019123345 A1)
Regarding claim 1, Cai discloses a simulation test system for vehicle road noise cancellation (RNC) (e.g., [0003], [0028], [0032]), comprising:
a vehicle RNC simulation system (HIL 200 in Fig. 2) configured to simulate an RNC system in a vehicle environment; and
a power amplifier (NMM in Fig. 2) in communication with the vehicle RNC simulation system (HIL 200) and configured to execute an RNC algorithm ([0020], see also [0064] which states “… allows the NMM 102 to be tested and calibrated”, RNC algorithm included in NMM is being tested and calibrated),
wherein the vehicle RNC simulation system (HIL 200) transmits acceleration data representing an acceleration signal (through 204, [0051], [0056]) and microphone data representing a microphone signal (through 212, [0048]; also [0075], step 404) to the power amplifier (NMM 102) as inputs (not explicitly shown, but inherently included to simulate the effectiveness of road noise cancellation algorithm as stated in [0020], evaluation module 228 discussed in [0064]) to the RNC algorithm in the power amplifier (NMM 102), and receives, from the power amplifier (NMM 102), speaker data representing a speaker signal (through 202, [0053], [0056]; see also [0075], step 4063); and
wherein the vehicle RNC simulation system (HIL 200) comprises a secondary path simulation model ([0037], [0040], 224) and a signal flow simulation model (248).
Regarding claim 5, Cai shows the computing apparatus (200 or combination of 200 and 230, [0066]).
Regarding claim 8, Cai shows the memory (222, [0056]).
Claims 9, 10  and 13 corresponds to claims 1, 2 and 5 discussed before. See also Fig. 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cai.
Regarding claims 2 and 10, Cai shows that the secondary path simulation model is established by (see Fig. 3):
measuring first secondary path data in the vehicle environment at a first data sampling rate ([0071], “Signals at each microphone 108 … may be sampled…”, first data sampling rate is inherently provided);
obtaining second secondary path data based on the first secondary path data (step 306); and
loading the second secondary path data into the vehicle RNC simulation system to establish the secondary path simulation model ([0073]).
Cai fails to show a second data sampling rate. As taught in paragraph [0060], speaker signals are also being sampled in Cai, and a secondary path model generated estimated microphone signal based on the sampled speaker signal. One skilled in the art would have expected that the transfer function represented by the secondary path model determined in Fig. 3 is based on not only the sampled microphone signal, but also the speaker signal. Thus, it would have been obvious to one of ordinary skill in the art to modify Cai by sampling the speaker signal in order to determine the transfer function between the speaker and the microphone properly.
Regarding claims 16 and 17, Cai fails to show a computer program product. However, Cai teaches that HIL 200 includes microprocessor and the corresponding memory for storing program and data ([0045]). Providing an automatic testing procedure as shown in Fig. 4 is within the level of ordinary skill in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify Cai by utilizing the memory in HIL for storing a program for executing the RNC testing and modification in order to ensure that the RNC can be test multiple times and the parameters in RNC can be modified accordingly in a cost efficient manner.
Claims 4, 6, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claims 1, 9 and 16  above, and further in view of Kim (US 20190139531 A1).
Regarding claims 4, 12 and 19, Cai fails to show A2B bus. Cai teaches interface (216) for performing data communication between the power amplifier (NMM 102) and RNC simulation system (200). Cai teaches that RNC is for vehicle. Kim is cited here to show A2B bus as the interface for transmitting to speaker or receiving audio data from sensors to ANC controller in a vehicle (Fig. 2). Thus, it would have been obvious to one of ordinary skill in the art to modify Cai in view of Kim by utilizing A2B bus as the interface in order to facilitate the data transfer between NMM and HIL as NMM being installed in a vehicle.
Regarding claims 6, 7, 14 and 20, the modified Cai in view Kim as discussed for claims 4 and 12 teaches directly transmitting acceleration data to an A2B channel ([0061] in Kim, [0051] in Cai), processing the received speaker data by using the secondary path simulation model (224 in Fig. 2 of Cai) and mixing the processed speaker data (from 224) and the microphone data (242) to provide the mixed (by 226 in Fig. 2 of Cai) data and transmitting the mixed data to an A2B channel (through 212 in Cai, [0071] in Kim). Cai fails to explicitly show the microphone data (242) is a delayed version. The output of the secondary path simulation model represents the estimate of sound generated by the speaker travelling a path reaching the microphone and detected by the microphone ([0059]). The purpose of mixing at 226 is to show the result, how the anti-noise (by the speaker) interacts with the original noise at the microphone. The noise at 242 representing the noise at the microphone. However, the noise stored in the memory ([0056]) might not represented the noise reaching the microphone, for example, the location of the microphone can be changed and/or the secondary path simulation model is being updated to a new model. Thus, it would have been obvious to one of ordinary skill in the art to further modify Cai and Kim by delaying the microphone signal based on the location of the microphone in order to ensure that the microphone signal representing the noise travelled to the microphone concurrently with the sound generated from speaker traveled to the microphone.

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/Primary Examiner, Art Unit 2654